DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Nov. 4, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 4, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 4, 2022, was filed after the first Office action on the merits but before final action and contained the fee set forth in 37 CFR 1.17(p). Therefore, the IDS is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the IDS has been considered.

Claim Status
The status of claims is as follows: 
Claims 1–20 remain pending and examined with Claims 1 and 11 in independent form.
Claims 1, 4, and 11 are presently amended. 
Claims 21–40 were previously cancelled. 
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 26, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Final Office Action mailed May 6, 2022, [“Final Office Action”]. The rejection of Claims 11–20 under § 112(b) is withdrawn.

Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the claims do not recite the abstract idea exception of mental processes because when viewed as a whole, “a specific, technical improvement specifically for GPS-enabled vehicles relaying information via to two distinct networks. More specifically, claim 1 is directed to verifying a transaction based on comparing a vehicle location and a user location transmitted over two distinct networks in order to, e.g., improve the experience of the vehicle's occupants (e.g., multiple factor authentication) without requiring any additional input from the user after accepting the offer from the merchant. When viewed as a whole, claims 1 and 11 cannot be said to be directed to a mental process.” Applicant’s Reply at *8 (citations omitted). Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below.
	First, even if Applicant’s argument that the claims do not recite the abstract idea exception of mental processes, Applicant does not address Examiner’s argument that the claims also recite the exception of organizing human activity. Thus, Applicant’s omission is fatal to the argument otherwise.
	 ““In cases involving software innovations, [the step-one] inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool. Furthermore, improving a user's experience while using a computer application is not, without more, sufficient to render the claims patent-eligible at step one. Int'l Bus. Machines Corp. v. Zillow Group, Inc., 50 F.4th 1371, 1377 (Fed. Cir. 2022); see also, MPEP § 2106.05(a).
Here, the only improvement averred by Applicant is “the user experience of the vehicles’ occupants,” which on its face is not an improvement in computer functionality. In regards to “verifying a transaction based on comparing a vehicle location and a user location transmitted over two distinct networks,” Applicant’s Specification explains that “a camera may be used to determine that the user is in proximate location of the vehicle” or “the GPS coordinates for the vehicle and the GPS coordinates for the user's mobile device may be used to determine the users location.” Spec., ¶ [0007]. Dependent Claim 19 recites “determine that the user is proximate to the vehicle, wherein the determining comprises identifying, via camera, a facial identification of the user in the vehicle.” A GPS device is not otherwise claimed, merely location data. Therefore, Applicant is arguing features not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, Applicant’s Specification does not otherwise describe (nor does Applicant explain) how the camera or GPS device is improved or performs an improved function. Applicant’s Specification does not describe the camera and GPA device in any detail, taking the position that such hardware is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the camera and GPS devices (whether in a vehicle or mobile device) do not individually limit the abstract idea exception and do not amount to significantly more.
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 11 and 13 were previously amended to recite “input/output circuitry.” Examiner interprets the use of the slash (“/”) in this limitation as “and”. Thus, “input/output circuitry” is “input and output circuitry” only, not including “input or output circuitry.” Spec. ¶ [0047] (“User equipment device 300 may receive content and may provide data via input/output (hereinafter "I/O") path 316.”) Examiner cautions against using a slash “/” in claim language because infringement could turn on its meaning. See, e.g., Bracco Diagnostics Inc. v. Maia Pharm., Inc., 839 Fed. Appx. 479, 489 (Fed. Cir. 2020) (holding “district court correctly construed the backslash [sic] in surfactant/solubilizer to mean ‘and’ or ‘or’” and “affirm[ing] the judgment of infringement”).

Claim Objections
Claim 12 is objected to because of the following informalities. Appropriate correction is required.
Claim 12: It is believed that “wherein the processing circuitry is configured to receive the permission to complete the transaction comprises” is “wherein the processing circuitry is configured to receive the permission to complete the transaction, wherein receiving the permission comprises:” as recited in a similar limitation in Claim 2 to correct a typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 12, 18, and 19: Claim 2 recites “the permission.” There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 19 are rejected for similarly reciting “the permission.” Claim 19 is rejected based on its dependence to rejected Claim 18. For examination purposes, the first use of “the permission” in each identified claim is “a permission.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 	Step 1: Claims 1–20 are directed to a statutory category. Claims 1–10 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 11–20 recite “a system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim
Claim 11 is representative [“Rep. Claim 11”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
11. A system comprising: 

[A] input/output circuitry configured to: 

[B] receive a policy from a policy setter user device, wherein the policy identifies: a vehicle, a user, and a rule, and wherein the rule comprises approved merchant criteria for a potential transaction request; 

[C] receive, from the vehicle a transaction request for a merchant, the transaction request identifying the user and the vehicle; 

[D] retrieve merchant-type metadata associated with the merchant;

[E] receive vehicle location data via a first network for the vehicle identified by the transaction request;

[F] receive user location data via a second network different from the first network for the user identified by the transaction request; 

[G] processing circuitry configured to: 

[H] verify based on the merchant-type metadata whether the approved merchant criteria for the rule is satisfied; 

[I] determine whether both the vehicle location data received via the first network and the user location data received via the second network different from the first network are proximate to a location of the merchant; 

[J] in response to the determining that both the vehicle location data received via the first network and the user location data received via the second network different from the first network are proximate to the location of the merchant, verify, based on the merchant-type metadata, whether the approved merchant criteria for the rule is satisfied; and

[K] in response to verifying that the approved merchant criteria for the rule is satisfied, approve the transaction request.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 11 recites “in response to verifying that the approved merchant criteria for the rule is satisfied, approve the transaction request,” in Limitation K, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations B–F and H–J are the required series of steps and data communications that culminate in “approve the transaction request,” and therefore, recite the same exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to the computer components and indicated in bold, supra. The additional elements are: input/output circuitry (Limitation A); a policy setter user device; a vehicle (computer); merchant-type metadata (electronic data); a first network; a second network; and processing circuitry (Limitation G).
Examiner interprets “input/output circuitry” and “processing circuitry” as “control circuitry that includes a processor and storage having computer-readable instructions”; “vehicle” as a generic computer; “merchant-type metadata” as electronic data particular to a merchant such as merchant name, merchant type, merchant location; and “processing circuitry” as a processor. Spec., Fig. 3, ¶¶ [0047], [0048] (control circuitry includes a processor and storage having computer readable instructions); ¶ [0033] (vehicle generic computer); ¶¶ [0085], [0106] (merchant metadata is electronic data about a merchant).
Regarding the input/output circuitry; vehicle (computer); policy setter user device; merchant-type metadata (electronic data); first/second network; and processing circuitry, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer or part of a general purpose computer. E.g., Spec. Fig. 3, ¶¶ [0047], [0048] (generic and exemplary processing circuitry and input/output circuitry); ¶ [0033] (generic and exemplary vehicle (computer)); ¶ [0057] (generic policy setter user device); ¶ [0033] (generic and exemplary vehicle wireless networks), ¶ [0037] (generic first/second network), ¶ [0047] (local area network), ¶ [0049] (generic and exemplary networks), ¶ [0085] (generic and exemplary metadata). 
Regarding the input/output circuitry (Limitation A) and processing circuitry (Limitation G), the claims describe them performing the steps of the claimed invention (as a whole), which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Regarding the policy setter user device, Limitation B describes it transmitting a policy containing data of a particular type, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Regarding the vehicle (computer), Limitation C describes it transmitting a transaction request, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Regarding the merchant-type metadata (electronic data), Limitation D describes it being “retrieved” (transmitted and received) and using it to verify in some unspecified way whether the approved merchant criteria for the rule is satisfied (Limitations H & J), which merely invokes computers or other machinery in its ordinary capacity to receive, store, transmit, or process data. MPEP § 2106.05(f)(2). Regarding the first network, Limitations E, I, & J describe it being used to receive (communicate) vehicle location data. Likewise regarding the second network, Limitation F, I, & J describe it being used to receive (communicate) user location data. This describes the first and second networks communicating (transmitting and receiving) between two computer devices in some unspecified way, which merely invokes computers or other machinery in its ordinary capacity to receive, store, transmit, or process data. MPEP § 2106.05(f)(2). The transmitting and receiving of “data” covers any solution to doing so with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). The data is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers, or visual or vocal pictures. MPEP 2106.05(f).
Therefore, the additional [computer] elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 11 is directed to an abstract idea. Rep. Claim 11 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 11. Independent Claim 1 contains, however, the additional limitations of: a server. Applicant’s Specification discloses the server is generic. Spec., ¶ [0038]. The claims recite the server performing the steps of the claimed invention which representants the abstract idea itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Therefore, the additional element of a server is no more than mere instructions to apply the exception using generic computer component and not a practical application, which does not alter the Step 2A, Prong Two analysis above. MPEP § 2106.05(f). Therefore, Independent Claim 1 is also directed to the same abstract idea.
Step 2B:  Rep. Claim 11 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0111] (steps performed in any order); ¶¶ [0048], [0050], [0033], [0083], [0038] (exemplary computer hardware as explained supra.).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 11 does not provide an inventive concept. Rep. Claim 11 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 11 and contain no additional elements not already analyzed. Therefore, Independent Claim 1 also does not recite an inventive concept
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception of the Independent Claims.  The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 2–8 and 12–18 and 20 all recite “wherein” clauses or limitations that further limits the abstract idea of the Independent Claims and contain no additional elements. The inventive concept or practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent  Claim  19 recites a “wherein” clause or limitation that further limits the abstract idea of the Independent Claims but contains the additional elements of: a camera. Applicant’s Specification discloses the camera is generic. Spec., ¶ [0007]. The claims recite the camera being used in its ordinary way to receive an image of the user in the vehicle, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Therefore, the additional element of a camera is no more than mere instructions to apply the exception using a generic computer component and not a practical application. MPEP § 2106.05(f). The inventive concept or practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05. 
Dependent Claim 9 recites “determining that the user is proximate to the vehicle,” by “facial identification” using “a camera” in some unspecified way. The camera is generic and used in its ordinary way, which merely invokes computers or other machinery in its ordinary capacity to receive, store, transmit, and display data. MPEP 2106.05(f)(2). “Facial identification” is broad and under BRI includes a person viewing an image and making a simple judgment as to whether “the user is proximate to the vehicle.” If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping of abstract idea exceptions. MPEP § 2106.04(a)(2)(III)(B). Thus, performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception and cannot be significantly more. MPEP 2106.05(f)(3).
Dependent Claim 10 recites “receiving a request to alter the policy, by changing the user, vehicle or rule; and authorizing the altered policy” which Examiner interprets as “receiving, storing, and transmitting” data, and invoking computers or other machinery in its ordinary capacity to receive, store, and transmit data. MPEP 2106.05(f)(2). This limitation further limits the recited exception in the Independent Claims.The inventive concept or practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion
Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 11 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (U.S. Pat. Pub. No. 2018/0253805) [“Kelly”] in view of Driscoll et al. (U.S. Pat. Pub. No. 2018/0240169) [“Driscoll”]

Regarding Claim 1, Kelly discloses
A method comprising: 
receiving, by a server, a policy from a policy setter user device [license plate scanner or mobile device], wherein the policy identifies: a vehicle, a user, and a rule, and wherein the rule comprises approved merchant criteria for a potential transaction request; 
(See at least Fig. 17 and associated text ¶ [0216], “At step 1701, a license plate scanner may be used to scan a license plate of the car as it enters the drive-thru lane. At step 1702, the system may communicate license plate image data to servers/cloud processing of the system.” A license plat scan receives a policy by a server that identifies a vehicle. Id. “Referring to FIG. 16, at step 1600 the ordering process may optionally commence with a facial scan. … At step 1602, the system devices may communicate the order, identification and other data to servers/cloud and receive information back to a mobile device to constitute a barcode.” ¶ [0214]. A facial scan identifies user. Id.; see also, ¶ [0337] (policy identifies vehicle and user identification). “The user may elect to apply conditions or restrictions on such updates or restaurant selection such as radius 4802, time of day, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity.” ¶ [0335]. Conditions or restrictions on purchases is a rule and restaurant selection based on, for example, radius is “approved merchant criteria”. Id.)

receiving, by the server from [a mobile device of a user in a vehicle], a transaction request for a merchant, the transaction request identifying the user and the vehicle;
(See at least ¶ [0229], “commence an ordering process with a facial or license plate scan to determine the identity of a user. Combinations of scanning methods, or the use of geofencing and the like, may supplement identification from scan. Such a scan may occur at a kiosk, or at a computer or mobile device comprising a camera. … At step 2302, the system may communicate the order, identification, and other data to servers and/or cloud processing.” See also, Fig. 23, step 2302, & Fig. 16, step 1602, and associated text ¶ [0214]. “[A] customer that is in a vehicle has a pre-loaded mobile application in which they have the ability to pre-select a food franchise and the food items they desire to purchase.” ¶ [0082].)

retrieving, by the server, merchant-type metadata associated with the merchant; 
(Examiner interprets “merchant-type metadata” as “merchant location.” Spec., ¶ [0100].  See at least Fig. 48, first picture, and associated text ¶ [0335], “The user may be recognized as they enter a [merchant] geofence location and an automatic order 4812 saved by the user may populate and queue for submittal.” See also, Fig. 49, “geofence boundary 4901”).

	Kelly does not disclose but Driscoll discloses:

receiving, by the server, vehicle location data via a first network [Bluetooth] for the vehicle identified by the transaction request; 
(See at least ¶ [0027], “vehicle device 110 includes check-in application 120 that may be used by vehicle device 110 to establish a connection with merchant device 130 … the check-in may be completed over network 170 with merchant device 130, payment provider server 150, and/or another service offering check-in services based on a geo-location (e.g., GPS or other mapping coordinates) for the vehicle corresponding to vehicle device 130.” “[T]he vehicle may be detected at a merchant's location when the vehicle's device checks in to the merchant location (e.g., using a connection between the vehicle's device and a merchant device at the merchant location or through a check-in application providing GPS or mapping coordinates for the vehicle).” ¶ [0016]. The merchant device 130, for example, is a server. ¶ [0018]. “Communication module 138 [merchant] may communicate directly with vehicle device 110 using short range communications, such as Bluetooth Low Energy, LTE Direct, radio frequency, infrared, Bluetooth, and near field communications.” ¶ [0052]. Notably, communication with the vehicle device 110 does not occur via a cellular phone communications link. “[P]ayment application 112 may be implemented as an application having a user interface enabling the user to enter payment options for storage by vehicle device 110, provide payment to a user/entity ( e.g., a merchant corresponding to merchant device 130) for one or more items, and complete a transaction for the item(s ), in various embodiments, using payment provider server 150.)” ¶ [0034].)

receiving, by the server, user location data via a second network [cellular phone communication link] different from the first network [Bluetooth] for the user identified by the transaction request; 
(See at least ¶ [0046], “identification application 140 may detect a user device connected to merchant device 130 and associated with the identity for vehicle device 110. The user device may belong to the same user as the identity for vehicle device 110. Thus, the user device may transmit the same or similar identifier, check-in information, and/or identification information for the identity as vehicle device 110. Thus, identification application 140 may verify the identity of the user corresponding to the user device and vehicle device 110 using the connection with the user device. Such verification may act as fraud prevention, thus ensuring that at least two devices for the user are at the same
location and therefore the user is likely at the same location.” The merchant device 130, for example, is a server. ¶ [0018]. The user device may be a “mobile/smart phone wearable computing device,” ¶ [0012], which communicates via a cellular phone communication link 518. ¶ [0080].)

determining, by the server, whether both the vehicle location data received via the first network and the user location data received via the second network different from the first network are proximate to a location of the merchant; 
(See at least ¶ [0046], “Thus, identification application 140 may verify the identity of the user corresponding to the user device and vehicle device 110 using the connection with the user device. Such verification may act as fraud prevention, thus ensuring that at least two devices for the user are at the same location and therefore the user is likely at the same location.”)

in response to the determining that both the vehicle location data received via the first network and the user location data received via the second network different from the first network are proximate to the location of the merchant, verifying, by the server, based on the merchant-type metadata [location], whether the approved merchant criteria [preferences] for the rule is satisfied; and 
(See at least ¶ [0030], “a transaction for one or more items that deviates from the preference may not be completed and/or the user/merchant may be instructed of the lock and inability to change the preferences.” ¶¶ [0064], [0065], [0067], [0068], Figs. 2, 4.

in response to verifying that the approved merchant criteria for the rule is satisfied, approving, by the server, the transaction request.
(See at least ¶ [0044], “Identification application 140 may therefore receive and/or access entitlements for user 102 and/or settings, parameters, and/or preferences for the vehicle corresponding to vehicle device 110 set by user 102. As previously discussed, entitlements loaded to identification application may correspond to, e.g., one or more pre-purchased items, a prescription or other right to an item not normally available (or available publicly/generally), or a maintenance plan for the vehicle. Once one or more entitlements are loaded to identification application 140, a merchant corresponding to merchant device 130 may complete a transaction for the item(s) associated with the entitlement (s) using merchant application 132.” “[C]omplete purchases of items by the operator, and generate receipts and transaction histories for the operator. Merchant application 132 may therefore provide a convenient interface to permit the merchant and/or a merchant employee to view selected item information and complete a transaction for the items (e.g., receive payment for the items/services).”  ¶ [0049]. The completion of the transaction occurs if the “access entitlements for user 102 and/or settings, parameters, and/or preferences for the vehicle” are met. ¶ [0048].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined receiving vehicle location data via a first network for the vehicle identified by the transaction request; receiving user location data via a second network different from the first network for the user identified by the transaction request; determining whether both the vehicle location data and the user location data are proximate to a location of the merchant; in response to the determining proximity to the merchant, verifying based on the merchant-type metadata, whether the approved merchant criteria for the rule is satisfied; and if so, approving the transaction request as explained in Driscoll, to the known invention of Kelly, with the motivation to prevent fraud, “ensuring that at least two devices for the user are at the same location and therefore the user is likely at the same location.” Driscoll, ¶ [0046].

Regarding Claim 2, Kelly and Driscoll disclose
The method of claim 1 and receiving the transaction request as explained above.
Kelly further discloses
wherein receiving the transaction request further comprises: determining that the user identified by the permission has received acceptance from an authorized user to complete the transaction from the merchant, in response to the determining, transmitting to the merchant request to complete the transaction.  
(See at least ¶ [0261], where “the user may allow or grant an organizer the ability to always allow other users to place an order on behalf of the user … The permissions or allowed functions may have constraints … In some examples, either the user or the organizer, or both, may be required to grant or verify each instance, or designate who pays in each order process.” “The organizer may be the driver or another designated user within the vehicle, who may also order on the driver's behalf. The driver or any other user may grant an organizer the permission to order a specific item on their behalf or place an order limited to designated dollar amount or value to be applied toward any item. Alternatively, a single user or organizer may enter all order information, but may assign and match payment responsibility amongst the carpool's users, through numerous wireless communication methods, to specific orders within and in the combined order. “Once the users within the carpool combined order group accept participation, the organizer may then proceed to submit the order to a selected or proximate restaurant.” ¶ [0317]–[0318].)

Regarding Claim 3, Kelly and Driscoll disclose
The method of claim 1 and receiving the policy as explained above.
Kelly further discloses
wherein the receiving the policy comprises: computing a vehicle hash based on the received vehicle; computing a user hash based on the received user; and 
(Examiner interprets “hash” as using an algorithm to create a new data (key) representing the original information (vehicle or customer). Spec., ¶ [0046]. See at least ¶ [0083], where, “A barcode is populated based on an algorithm that calculates a combination of user profile ID, order quantity, size, combo meals, sides, extras, respective unit prices, payment methods, promotions, or other details. A dynamic, unique identifier or barcode is generated for every order and is based on a software algorithm that calculates a combination of but not limited to user profile ID.” A user profile contains a vehicle license plate number. ¶ [0092].)

comparing the vehicle hash and user hash to permitted user information and permitted vehicle information.  
(The system compares the barcode generated comprising vehicle and user hash information, as explained above, with stored vehicle and user order information. An order receipt containing a unique, algorithmically generated barcode or identifier, corresponding to the user's order, may be printed for user identification purposes upon scan at an automatic dispenser.” ¶ [0092]. “[T]he order may be stored and matched to a saved image or render of the vehicle 3540. Said order may be paired with the image saved within a stored database." ¶ [0278]. “Instant payment processing may be applied.” ¶ [0092].)

Regarding Claim 4, Kelly and Driscoll disclose
The method of claim 3 and computing the vehicle hash as explained above.
Kelly further discloses
wherein computing the vehicle hash comprises hashing one or more of: 
(See at least ¶ [0083], where, “A barcode is populated based on an algorithm that calculates a combination of user profile ID, order quantity, size, combo meals, sides, extras, respective unit prices, payment methods, promotions, or other details. A dynamic, unique identifier or barcode is generated for every order and is based on a software algorithm that calculates a combination of but not limited to user profile ID.” A user profile contains a vehicle license plate number. ¶ [0092]. The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 5, Kelly and Driscoll disclose
The method of claim 3 and computing the user hash as explained above.
Kelly further discloses
wherein computing the user hash comprises hashing one or more of: a biometric marker, 
(See at least ¶ [0141], "In some examples, a license plate scan may be supplemented with biometric data of the occupants, mobile device communication of mobile devices of the occupants or other supplemental information." The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 6, Kelly and Driscoll disclose
The method of claim 5 and the biometric marker as explained above.
Kelly further discloses
wherein the biometric marker comprises one or more of: 
(See at least ¶ [0020], where "The method for dispensing food items prepared for consumption by a customer additionally including the steps of scanning a face of a customer with an image capture device to generate a facial image. The method may also include performing facial recognition on the facial image. The method may also include identifying the order for food and food preparation via the facial recognition." The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Regarding Claim 7, Kelly and Droscoll disclose
The method of claim 1 and the rule as explained above.
Kelly further discloses
wherein the rule further comprises one or more of: [geofence boundary 4720].  
(See at least ¶ [0331], “As the user crosses through a geofence boundary 4720, multiple actions may occur. If there is an automatic order which was saved or queued within the user's application, the application may automatically place that order when the user crosses the geofence boundary 4712. The user may be notified of this geofence boundary crossing even and be queried to elect to proceed or cancel the automatic order. ¶ [0331]. The use of “one or more of is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 8, Kelly and Driscoll discloses
The method of claim 1 and the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the merchant location as explained above.
Kelly further discloses
wherein the determining that both the vehicle identified by the transaction request and the user identified by the transaction request are proximate to the location of the merchant further comprises: determining a geographical location of the merchant; and 
(See at least ¶ [0316], where "The driver of the vehicle en route, a restaurant location [merchant] or multiple locations may be identified, potentially by approximating the vehicle's distance and direction toward a restaurant radius or identifying a restaurant along a GPS suggested travel route the diver has taken, and a designated organizer may send an invite to a carpool." “A User location 201 and a vendor location 202 may be calculated and designated on a pictorial representation, such as a map." ¶ [0102]. “[T]he mobile device may include a mechanism for determining a geographic location 103. … A calculation may be made based upon location and a direction of travel to determine vendors proximate to the mobile device 100 from which the user may conveniently order items 101.” ¶ [0099]. Fig. 48, first picture on left, restaurants within three miles of user/vehicle.)

determining that the vehicle location data and user location data is within a threshold distance of the location of the merchant.
(See at least ¶ [0337], “The identification of driver or carpool through crossing a geofence boundary may enable the user to confirm an order at a kiosk 4931, or automatically place an order, which may require user approval, and continuing on to the dispenser 4914. The vehicle tracker or camera 4910 may receive identification information that the driver and carpool is onsite by way of crossing the geofence boundary, track the vehicle to the dispenser pickup 4939, and cross reference with a scanner or license plate scanner 4912 that the driver or carpool is at the dispenser, their order is ready for pickup and that payment has been received.” “The user may be recognized as they enter a geofence location and an automatic order 4812 saved by the user may populate and queue for submittal.” See also, ¶ [0099].)
Alternatively, Driscoll, see at least ¶ [0028], “where check-in application 120 utilizes communications directly with merchant device 130 and/or the other vehicle's device, check-in application 120 may also receive and/or transmit short range wireless communications from vehicle device 110 when in proximity to merchant device 130 or the other vehicle's device.” “Thus, the user device may transmit the same or similar identifier, check-in information, and/or identification information for the identity as vehicle device 110. Thus, identification application 140 may verify the identity of the user corresponding to the user device and vehicle device 110 using the connection with the user device. Such verification may act as fraud prevention, thus ensuring that at least two devices for the user are at the same location and therefore the user is likely at the same location.” ¶ [0046]. For Driscoll, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

Regarding Claim 9, Kelly and Driscoll disclose
The method of claim 8 as explained above.
Kelly further discloses
further comprising: determining that the user is proximate to the vehicle, wherein the determining comprises identifying, via camera, a facial identification of the user in the vehicle.  
(See at least ¶ [0183], "At step 1202, the license plate of the arriving vehicle may be scanned, or a user's face may be scanned, or a combination of both or several other identification methods. The system may include cross-reference related data including biometrics and coordination with geofence systems that can indicate the location of an identified user at step 1223.").

Regarding Claim 10, Kelly and Driscoll disclose
The method of claim 1 as explained above.
Kelly further discloses
further comprising: receiving a request to alter the policy [permissions], by changing the user [user or organizer], vehicle or rule [selecting a geofence boundary]; and authorizing the altered policy.
(See at least ¶ [0261], where “permissions or allowed functions may have constraints … or limited by one or more restrictions including in a non-limited perspective the time of day, order dollar amount total, item category, nutritional restrictions, allergy restrictions, and the like. In some examples, either the user or the organizer, or both, may be required to grant or verify each instance, or designate who pays in each order process.” “[A] user may elect to predefine a certain geofence boundary 4711 that may lead to an order flow from the user based on the user crossing through said geofence boundary. The user may predefine a geofence boundary by either manually drawing a boundary or either selecting from a subset of boundaries given to the user. The user may give conditions to the boundary to activate, enact, or command an order flow from the user. Said conditions may be criteria contingent on time of day, proximate location to a highway exit, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity, and the like. Multiple criteria may be applied to the selection or activation of said geofence boundary. These criteria may also apply to or limit all existing, standard geofence boundaries in use by the application or applied by another user.” ¶ [0330])

Regarding Claim 11, Kelly discloses 
A system comprising: 
input/output circuitry configured to: 
(See at least Fig. 6 and associated text ¶¶ [0114] & [0115], disclosing “controller hardware” containing a processor, computer-readable main memory 656 that stores instructions and bus 652.)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kelly and Driscoll for the same rationale presented in Claim 1 supra.

Claims 12–20 are not substantially different than those presented in Claims 2–10, respectively, and are therefore rejected based on Kelly and Driscoll for the same rationale presented in Claims 2–10, respectively, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694